Name: Commission Regulation (EC) NoÃ 1687/2006 of 15 November 2006 establishing the standard import values for determining the entry price of certain fruit and vegetables
 Type: Regulation
 Subject Matter: prices;  plant product;  agricultural policy
 Date Published: nan

 16.11.2006 EN Official Journal of the European Union L 316/1 COMMISSION REGULATION (EC) No 1687/2006 of 15 November 2006 establishing the standard import values for determining the entry price of certain fruit and vegetables THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 3223/94 of 21 December 1994 on detailed rules for the application of the import arrangements for fruit and vegetables (1), and in particular Article 4(1) thereof, Whereas: (1) Regulation (EC) No 3223/94 lays down, pursuant to the outcome of the Uruguay Round multilateral trade negotiations, the criteria whereby the Commission fixes the standard values for imports from third countries, in respect of the products and periods stipulated in the Annex thereto. (2) In compliance with the above criteria, the standard import values must be fixed at the levels set out in the Annex to this Regulation, HAS ADOPTED THIS REGULATION: Article 1 The standard import values referred to in Article 4 of Regulation (EC) No 3223/94 shall be fixed as indicated in the Annex hereto. Article 2 This Regulation shall enter into force on 16 November 2006. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 15 November 2006. For the Commission Jean-Luc DEMARTY Director-General for Agriculture and Rural Development (1) OJ L 337, 24.12.1994, p. 66. Regulation as last amended by Regulation (EC) No 386/2005 (OJ L 62, 9.3.2005, p. 3). ANNEX to Commission Regulation of 15 November 2006 establishing the standard import values for determining the entry price of certain fruit and vegetables (EUR/100 kg) CN code Third country code (1) Standard import value 0702 00 00 052 71,2 204 37,3 999 54,3 0707 00 05 052 114,5 204 65,9 628 196,3 999 125,6 0709 90 70 052 118,2 204 132,8 999 125,5 0805 20 10 204 86,5 999 86,5 0805 20 30, 0805 20 50, 0805 20 70, 0805 20 90 052 65,4 092 17,6 400 86,5 528 40,7 999 52,6 0805 50 10 052 52,6 388 62,4 528 37,8 999 50,9 0806 10 10 052 114,7 388 229,6 508 265,8 999 203,4 0808 10 80 096 29,0 388 88,8 400 104,6 404 100,1 720 70,3 800 140,1 999 88,8 0808 20 50 052 113,3 400 216,1 720 39,3 999 122,9 (1) Country nomenclature as fixed by Commission Regulation (EC) No 750/2005 (OJ L 126, 19.5.2005, p. 12). Code 999 stands for of other origin.